Citation Nr: 0638651	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He served in Vietnam and was awarded the 
Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran was initially denied service connection for a low 
back disability in an unappealed December 1969 rating 
decision.  A series of decisions from both the RO and the 
Board in the ensuing years either declined to reopen the 
claim on the ground that new and material evidence had not 
been submitted or alternatively reopened the claim and denied 
it on the merits.

Among those rating decisions which declined to reopen the 
claim was one dated in March 1992.  The veteran duly appealed 
that decision to the Board, which in an October 1995 decision 
likewise declined to reopen the claim on the ground that new 
and material evidence had not been received.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court), which thereafter reopened the claim and 
remanded it back to the Board based on a Joint Motion for 
Remand, which in turn commanded that additional medical 
evidence, including a VA orthopedic examination, be obtained.  
Pursuant to the Court's Order, the Board remanded the case in 
April 1998 so that the additional development requested in 
the Joint Motion could be accomplished.  After conducting the 
additional development requested by the Board, the RO granted 
service connection for "low back strain with 
spondylolisthesis and arthritic change" and assigned a 10 
percent rating, effective December 18, 1991.  The veteran 
subsequently perfected an appeal as to the assigned rating.  

After the veteran perfected his appeal of the rating assigned 
his back disability, the RO increased the rating, from 10 to 
20 percent, in an August 2003 supplemental statement of the 
case (SSOC).  The veteran subsequently submitted an "Appeal 
Status Election" Form in September 2003, indicating his 
satisfaction with the 20 percent rating assigned and his 
desire to withdraw his appeal.  A September 2003 Report of 
Contact again noted the veteran's desire to withdraw his 
appeal.

In January 2004, the veteran filed what he styled a "notice 
of disagreement" (NOD) with the decision that increased the 
rating assigned his back disability to 20 percent.  However, 
the veteran's September 2003 withdrawal of his appeal 
effectively terminated his prior increased rating claim.  

The withdrawal of an appeal does not preclude the filing of a 
new NOD or substantive appeal, provided that such filing 
would have been timely if the original appeal had not been 
withdrawn.  See 38 C.F.R. §  20.204(c) (2006).  The veteran's 
January 2004 correspondence, which in essence attempted to 
recant the prior withdrawal, was not filed within the time 
allowed to perfect an appeal of the April 1998 rating 
decision (or the February 2000 and August 2003 statements of 
the case (SOCs)).  It therefore could not "renew" the 
withdrawn substantive appeal, and was properly interpreted by 
the RO as a new claim.

Following the veteran's January 2004 letter, an October 2004 
rating decision denied an increased rating for his service-
connected low back disability.  He duly perfected an appeal 
of this decision.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge in March 2006.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.  

Issues not on appeal

The October 2004 rating decision also denied an increased 
evaluation for the veteran's service-connected right knee 
scars and denied service connection for a stomach condition 
and post-traumatic stress disorder.  To the Board's 
knowledge, the veteran has not disagreed with those aspects 
of the October 2004 rating decision and those issues are 
therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by pain 
and moderate limitation of motion.

2.  The evidence does not show that the veteran's service-
connected low back disability is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239 
(2006).

2.  Application of the extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected low back disability.  He essentially contends that 
the symptomatology associated with this condition is more 
severe than that contemplated by the currently-assigned 20 
percent rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in March 2004 which was specifically 
intended to address the requirements of the VCAA.  The March 
2004 letter from the RO specifically notified the veteran 
that to "establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[a]ny evidence kept by the VA, 
military or any other Federal Government Agency."  He was 
further advised that VA would make "reasonable efforts" to 
obtain "[a]ny records available from a private doctor or 
facility where you received treatment."  This letter also 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2004 letter instructed the veteran 
that to "[s]end us any medical reports you have.  If you 
want us to obtain them for you, please complete and return 
the attached VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize release of information from 
any doctors and/or hospitals concerning any treatment you 
received."  With respect to VA medical records, the March 
2004 letter advised the veteran that if "you have received 
treatment at a [VA] facility, furnish the date(s) and 
place(s) . . . [w]e will obtain the reports."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know" (emphasis in original).  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran is already service connected for a low back 
disability.  Moreover, element (5), effective date, is 
rendered moot via the RO's (and the Board's) denial of an 
increased rating.  In other words, any lack of advisement as 
to that element is meaningless, because an effective date is 
not, and cannot be, assigned in the absence of an increased 
rating.  The veteran's claim was denied based on element (4), 
degree of disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA outpatient treatment 
records and the report of an August 2004 VA examination.  The 
RO also attempted to obtain records relating to the veteran's 
back disability from the Social Security Administration.  
That agency indicated in May 2005, however, that after an 
exhaustive search they were unable to locate any records 
relating to the veteran.  Cf. Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile]. 

The Board has also considered arguments made by the veteran's 
representative at the March 2006 hearing to the effect that 
the August 2004 VA examination was inadequate and that it 
"does not have all of the components necessary . . . to 
apply the rating schedule."  See Hearing Transcript, at 3.  
After reviewing the examination report, the Board cannot 
agree with the representative's contentions.  As will be 
discussed in greater detail below, the physician who 
conducted the August 2004 VA examination provided range of 
motion measurements, made neurological findings, and 
commented on the factors outlined by the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board cannot identify any 
specific deficiency with the examination and the 
representative has pointed to none.  Indeed, the only 
specific fault outlined by the representative at the hearing 
is that the "the cited VA examination says that there were 
no range of motion studies done."  See Hearing Transcript, 
at 2.  Such statement, however, is false.  While the 
examination report states that no "range of motion change 
could be recorded" (i.e., as compared with previous range of 
motion studies), the report never suggests that range of 
motion measurements were not taken during the course of the 
examination.  To the contrary, specific range of motion 
measurements were provided for flexion, extension, and 
rotation of the thoracolumbar spine.  

The veteran further contends that the August 2004 VA 
examination was deficient in that it was conducted by an 
intern, and should have conducted by a specialist.  The Board 
notes, however, that the August 2004 VA reviewer was a 
medical doctor and an orthopedist, and as such was qualified 
to render an opinion regarding the severity of the veteran's 
back condition.  See generally Goss v. Brown, 9 Vet. App. 109 
(1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments]; see also 38 C.F.R. § 3.159(a)(1) (2006).  There is 
nothing to indicate that his opinion is in any way flawed or 
inadequate.

Accordingly, the Board believes that remand of the case to 
obtain another VA examination is not required.  The August 
2004 VA examination was performed by a qualified orthopedist 
and addressed each item required under the applicable rating 
criteria.  The examination is not deficient simply because 
its findings do not support an increased rating.  Remand of 
the case to obtain another VA examination is therefore 
unnecessary.  See generally Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [noting that VA's duty to assist is not a license for 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].  The veteran has had ample opportunity to submit 
competent medical evidence challenging the findings of the 
August 2004 VA examiner.  He has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant 
responsibility to support a claim for VA benefits].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing in 
March 2006.  Accordingly, the Board will proceed to a 
decision on the merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

The Board notes that the applicable rating criteria for the 
spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because the veteran's increased rating claim was 
received by the RO in January 2004, only the revised rating 
criteria are applicable in the instant case.  The current 
version of the General Rating Formula for Diseases and 
Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006). 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Analysis

Assignment of diagnostic code

The veteran's service-connected low back disability has been 
rated as lumbosacral strain and spondylolisthesis under the 
General Rating Formula for Diseases and Injuries of the 
Spine, which is discussed above.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5239 (2006).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected low back disability, the Board has 
determined that the most appropriate diagnostic codes for 
evaluation of the disability are the codes it is currently 
rated under, Diagnostic Codes 5237 and 5239.  The veteran' 
low back disability appears to involve principally pain and 
limitation of motion, which is congruent with these 
diagnostic codes.  Diagnostic Codes 5237 and 5239 are also 
appropriate in that they provide rating criteria for the 
specific disabilities for which the veteran is service 
connected, namely low back strain and spondylothisthesis.

The Board has also considered rating the veteran's low back 
disability under Diagnostic Code 5243, which provides rating 
criteria for intervertebral disc syndrome.  The Board finds, 
however, that such diagnostic code is inapplicable in the 
instant case, because a diagnosis of intervertebral disc 
syndrome has not been rendered.  Moreover, the medical 
record, including the August 2004 VA examination report, 
indicates that no radiculopathy or sciatic irritation is 
present.  Accordingly, Diagnostic Code 5243 is not for 
application in the instant case.  It does not appear that 
this diagnostic code would avail the veteran in any event, as 
such contemplates incapacitating episodes which require 
physician-prescribed bed rest.  The medical record does not 
demonstrate that a physician has prescribed the veteran bed 
rest at any time since the filing of his increased rating 
claim.  While the veteran maintains that he has required bed 
rest at various times, he does not contend that such was 
suggested by a physician.  See Hearing Transcript, at 8-9.  
As such, these are not incapacitating episodes as defined by 
the regulation and do not trigger the provisions of 
Diagnostic Code 5243.  Accordingly, the Board will continue 
to rate the veteran's low back disability under Diagnostic 
Codes 5237 and 5239 only.

Schedular rating

To obtain a disability rating higher than the currently-
assigned 20 percent under the revised spine regulations as 
they pertain to range of motion, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  On VA examination in August 2004, the 
veteran was able to forward flex his lumbar spine to 70 
degrees.  The full range of motion of the thorocolumbar spine 
was 170 degrees.  No other range of motion measurements are 
of record from the filing of the veteran's increased rating 
claim to the present.  Therefore, under the current spine 
regulations, the veteran has exhibited a range of motion 
consistent with a 10 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006) 
[awarding a 10 percent disability rating where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees or where the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees].  

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Although the August 2004 VA examination revealed a 
decreased range of motion of the low back, the medical 
evidence of record fails to demonstrate the presence of any 
ankylosis, favorable or unfavorable.  The August 2004 VA 
examination showed that the veteran was able to forward flex 
the low back to 70 degrees.  Because the veteran is able to 
move his low back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.  The August 2004 VA 
examiner specifically noted that ankylosis was not present in 
any event.

The medical record also fails to demonstrate the presence of 
any related neurological abnormalities which would warrant a 
separate rating under Note 1 of the revised criteria.  No 
bowel or bladder dysfunction, radiculopathy, or sciatic 
irritation has been identified. 

Accordingly, the medical evidence of record does not reveal 
the limitation of motion or related symptomatology required 
to warrant an increased rating under Diagnostic Codes 5237 
and 5239.  The veteran's claim fails on that basis.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination, and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The veteran has contended throughout the appeal that 
repetitive use of the low back causes increased pain, 
soreness, and fatigability which severely limit ambulation 
and prolonged activity.  Such complaints were also made to 
the August 2004 VA examiner.  

The objective clinical findings, however, do not reflect 
impairment that warrants a higher rating.  The August 2004 VA 
examiner noted that while the veteran complained of increased 
pain on prolonged use, range of back motion remained 
unchanged after repeated movement.  The veteran's outpatient 
treatment records also call into question the extent of his 
alleged fatigability.  Recent physical therapy progress notes 
reflect the veteran's tolerance to multiple repetitions of 
low back exercises.  While the veteran may very well 
experience some increase in pain with repeated use of the 
back, the record does not show any significant functional 
loss as a result.  The medical record indicates that range of 
motion measurements have remained consistent, even with 
increased activity.  To the extent that the veteran contends 
otherwise, his allegations are inconsistent with the medical 
record.  The Board is unable to identify any other clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  The current 20 percent rating 
adequately compensates the veteran for any functional 
impairment attributable to his low back disability, which, as 
discussed above, includes episodes of pain and limited 
motion.  See 38 C.F.R. § 4.1, 4.10 (2006).

Extraschedular consideration

In the March 2005 SOC, the RO specifically included the 
regulations regarding extraschedular evaluation.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2005) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

The record does not show that the veteran has required 
frequent hospitalizations for his low back disability.  
Indeed, it does not appear from the record that he has been 
hospitalized for this condition at any time since the filing 
of his increased rating claim.  All treatment in recent years 
has been rendered on an outpatient basis.

Marked interference with employment has also not been 
demonstrated.  Although the veteran claims that his low back 
disability precludes employment, the medical evidence of 
record tells a different story.  As noted above, the 
veteran's limitation of spine motion is only moderate in 
nature, and is not significantly effected by repeated 
movement.  While the Board acknowledges that the veteran 
suffers from back pain and some limitation of movement, this 
alone does not present an exceptional or unusual disability 
picture and is not reflective of any factor which takes the 
veteran outside of the norm.  Such symptomatology is already 
taken into account in the 20 percent rating currently 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Moreover, while the veteran may have some difficulty in 
performing work which is physically demanding due to the 
service-connected back disability, the medical record does 
not demonstrate that he is unable to perform sedentary-type 
work.

In short, the evidence does not support the proposition that 
the veteran's service-connected low back disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for a low back 
disability is denied.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


